Title: Thomas Jefferson to Joel Yancey, 13 September 1816
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello Sep. 13. 16.
          
          Yours of Aug. 29. came to hand on the 4th inst. I had packed and was to have set off for Pop. For. with mrs Randolph and some of the family on Monday the 2d inst. but on the Sunday recieved a visit which detained us till these rains begun. they still continue & were they now to stop it will be still some days before we can cross James river: I therefore find it necessary to write, as some things are pressing. for the taxes which you mention, as well as those here to the State & general government which will all be soon upon
			 us, I must pray you to get down some flour, if it be only a single load to recruit my funds with mr Gibson whereon to draw for the taxes. also as we cannot have the benefit of our offal there by finding barrels, & here I can have engage any quantity of offal at it’s present price in exchange for barrels at  43. cents equal to 2/8, I have actually engaged for 1000. bushels over and above my own in exchange for barrels to be delivered as quick as possible. I must therefore pray you to send off Barnaby and Nace immediately, hoping they have done your hogsheads: if they have not let them do them without delay & come off. we will determine what to do with the barrels & staves they have
			 prepared when I come up.—I had planted here as much corn ground as, in an ordinary year, would have made about 700. barrels. but no part of the country suffered with the drought as much as this
			 neighborhood, as far as I have heard. of the fine rain you had the 1st of June, which detained me, not a drop fell here. so that my expectations here were reduced to 150. barrels when these rains commenced. it is possible they may advance  now to 250. it is thought the price here will start at 5.D. I hope you have these rains & that they will give you corn enough for the year. there has already fallen between 9. & 10.I. with us, & it is still raining. your letter relieves me as to Francis. having never had a line from him I had become quite uneasy. I shall feel Capt Martin’s disappointment very heavily. as we shall be obliged to get our stocks sawed by hand & to work them green & for outside work too. John Hemings & his two aids will set out so as to be at Poplar forest the evening before us. I salute you with great friendship & respect
          Th: Jefferson
        